UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7283


WILLIAM T. COLEMAN,

                Plaintiff - Appellant,

          v.

YORK COUNTY 16 CIRCUIT JUDICIAL COURT; JUDGE JOHN C. HAYES,
III, Judge Code 2049,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (0:12-cv-01967-JFA)


Submitted:   December 27, 2013            Decided:   January 16, 2014


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William T. Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William T. Coleman appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.    § 636(b)(1)(B)        (2012).         The   magistrate       judge

recommended       that     relief    be    denied    and    advised      Coleman    that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

              The    timely       filing     of     specific      objections       to     a

magistrate       judge’s     recommendation         is     necessary     to    preserve

appellate review of the substance of that recommendation when

the     parties      have     been        warned     of    the     consequences          of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);      see    also   Thomas     v.    Arn,    474 U.S. 140    (1985).

Coleman has waived appellate review as to his claim against the

York County court by failing to file specific objections after

receiving proper notice.             We conclude, however, that Coleman’s

objections adequately preserved his claim against Judge Hayes,

but that the claim fails because the judge is immune from suit.

See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978).

              Accordingly, we affirm the judgment of the district

court.       We dispense with oral argument because the facts and

legal      contentions      are   adequately       presented      in   the    materials

                                             2
before   this   Court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3